Citation Nr: 0845003	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee with painful 
motion.

2. Entitlement to an initial disability evaluation in excess 
of 10 for traumatic arthritis of the right knee with painful 
motion.
    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to November 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In that decision, the RO granted service connection 
and assigned a 10 percent rating for right knee arthritis 
with painful motion, effective from January 15, 2004.  By 
that same decision, the RO denied the veteran's claims for 
increased ratings for his left knee disability, characterized 
as left knee meniscus injury with functional loss, evaluated 
as 20 percent disabling, and left knee traumatic arthritis 
with painful motion, evaluated as 10 percent disabling.  

In his notice of disagreement, the veteran limited his appeal 
to the evaluations of the right knee arthritis and the left 
knee arthritis.  He has not appealed the rating assigned to 
the left knee meniscus injury.  The issues before the Board 
are limited to those noted on the title page.  

The veteran provided testimony at an October 2005 and a March 
2007 hearing before the Regional Office.  Transcripts of both 
proceedings are associated with the claims folder.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability with traumatic arthritis and painful 
motion, has been productive of complaints of pain and 
swelling; objectively, the evidence demonstrates 0 degrees of 
extension and flexion to no less than 60 degrees, with no 
additional limitation of motion due to factors such as pain 
or weakness.

2.  Throughout the rating period on appeal, the veteran's 
right knee disability with traumatic arthritis and painful 
motion, has been productive of complaints of pain and 
swelling; objectively, the evidence demonstrates 0 degrees of 
extension and flexion to no less than 80 degrees, with no 
additional limitation of motion due to factors such as pain 
or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee traumatic arthritis with painful motion 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Codes 5010-5263 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected right knee traumatic 
arthritis with painful motion have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5010-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA treatment records and examination reports, private medical 
records, and the hearing transcripts.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the veteran's left knee claim, for an increased-
rating claim, VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the left knee claim, substantially compliant notice 
was sent in a July 2008 letter.  While the timing of the 
notice was inadequate, the claim was readjudicated in a 
September 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding the veteran's right knee initial disability claim, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 15, 2005, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, afforded the veteran VA 
examinations, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to present testimony at 
two hearings before the regional office.  Based on the 
foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file, and the veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The veteran maintains that he is entitled to a disability 
rating greater than 10 percent for his service-connected left 
knee disability and an initial disability rating greater than 
10 percent for his service-connected right knee disability.  
In that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v.Derwinski, 1 Vet.App. 49 (1990).  

Regarding the veteran's left knee disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regarding the veteran's right knee, where, as in this case, 
an appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran's left 
and right knee disabilities have been rated as 10 percent 
disabling under Diagnostic Code (DC) 5010-5260,   
arthritis due to trauma and limitation of leg flexion.  38 
C.F.R. § 4.71a.   

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Regarding range of motion, applicable laws and regulations 
provide that the normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

The DC's that govern the limitation of motion of the knee are 
5260 and 5261.  DC 5260 concerns limitation of leg flexion.  
A noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In the April 2004 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
right knee arthritis with painful motion, effective from 
January 15, 2004, the date of receipt of the veteran's claim 
for service connection.  Regarding the veteran's left knee, 
the RO continued the 10 percent disability rating under DC 
5010-5260.  

Pertinent evidence of record includes VA medical treatment 
records from December 2003 to December 2007, VA examinations 
in March 2004, March 2006, and December 2007, and the 
veteran's testimony at two hearings before the regional 
office.

In the present case, a December 2003 medical treatment record 
showed left and right knee range of motion from 0 to 120 
degrees.  The March 2004 VA examination revealed left and 
right knee range of motion from 0 to 120 degrees.  There was 
no effusion.  

Upon VA examination in March 2006, left knee range of motion 
was from 0 to 60 and right knee range of motion was from 0 to 
80, due to significant pain.  The examiner noted moderate 
swelling of both knees and significant tenderness to 
palpation over the medial and lateral aspect of the knees.  
There was no medial or lateral collateral ligament 
instability noted in either knee.  The diagnosis was 
bilateral knee degenerative joint disease with worsening 
symptoms of pain and dysfunction since March 2004.  The 
examiner noted "marked" range of motion deficits on current 
examination, but no instability.  

An August 2006 orthopedic consult showed left knee motion 
from 0 to 100 degrees; range of motion testing was not 
reported as to the right knee.  

The report of a December 2007 VA examination showed left knee 
range of motion from 0 to 80 and right knee range of motion 
from 0 to 90.  This was done with pain.  The examiner noted 
swelling and tenderness in both knees.  The diagnosis was 
bilateral knee derangement with degenerative joint disease.  

Based on a review of the evidence, the Board notes that the 
veteran has not shown any limitation of extension in either 
knee in that his extension has been 0 degrees in the 
aforementioned VA examination reports and treatment records, 
thus he does not warrant a compensable evaluation under DC 
5261 for either knee.  

While the veteran has limitation of flexion of the left knee, 
it has been at worse, to 60 degrees, and the most recent VA 
examination revealed a range of motion from 0 to 80 degrees.  
Those findings meet the criteria for a noncompensable 
evaluation under DC 5260.  

Flexion of the right knee has been at worse, to 80 degrees, 
and the most recent VA examination showed a range of motion 
from O to 90 degrees.  Thus, the veteran does not warrant a 
compensable evaluation under DC 5260.  

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In the present case, the record reveals 
consistent complaints of both left and right knee pain and 
swelling throughout the rating period on appeal.  During a 
July 2006 orthopedic consult, the veteran stated that he 
experienced sharp pain in the knees which caused him to awake 
during the night.  The March 2006 VA examiner noted that the 
veteran had been utilizing a cane for walking and bilateral 
knee braces for support.  In addition, the examiner noted 
that the veteran's pain in his left knee was greater than the 
pain in his right knee.  The December 2007 VA examiner noted 
that the veteran limped due to his bilateral knee pain.  

Despite the findings detailed above, the Board does not 
conclude that the veteran's left and right knee disability 
picture most nearly approximates the next-higher 20 percent 
evaluation based on limitation of flexion or extension, even 
when considering additional functional limitation due to 
factors such as pain and weakness.  Indeed, the VA examiner 
in December 2007 noted that there was no additional 
limitation of motion with repetitive use.  Moreover, that 
examination report indicated that there was no instability of 
either the left or right knee. Accordingly, the Board notes 
that the veteran performed all range of motion testing with 
pain.  However, while pain is established, there is no 
objective evidence to show that such pain caused additional 
functional limitation to such extent as to warrant a higher 
rating.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate DC.  As the 
evidence fails to establish ankylosis, DC 5256 is not for 
application.  A separate rating has already been assigned for 
the left knee meniscus injury under DC 5258.  As the evidence 
fails to show dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the right knee, 
consideration of DC 5258 for the right knee claim is 
inapplicable.  Similarly, as the evidence fails to show 
instability, DC 5257 is inapplicable.  Likewise, as there is 
no showing of genu recurvatum, DC 5263 is inapplicable.  
Finally, while the December 2007 VA examiner noted that the 
veteran has degenerative changes to the head of the left 
fibula, as well as, to the right tibiofemoral joint, there is 
no evidence of nonunion or malunion, thus, a higher rating is 
not possible under DC 5262.  

In conclusion, the evidence reveals that the veteran's left 
and right knee disabilities, specifically, arthritis with 
painful motion, do not most nearly approximate the criteria 
for a increased compensation during any time within the 
appeal period.  As the preponderance of the evidence is again 
the claims, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied. 

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


